UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1090


LINDA PRINCE-GARRISON,

                  Plaintiff - Appellant,

             v.

MARYLAND DEPARTMENT OF HEALTH AND MENTAL HYGIENE, MARYLAND
BOARD OF PHARMACY,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-01165-CCB)


Submitted:    December 17, 2008             Decided:   March 13, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Michael J. Snider, Jason I. Weisbrot, SNIDER & ASSOCIATES, LLC,
Baltimore, Maryland, for Appellant.         Douglas F. Gansler,
Attorney General of Maryland, John S. Nugent, Assistant Attorney
General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Linda    Prince-Garrison           appeals       the       district         court’s

order dismissing her complaint against the Maryland Department

of     Health     and    Mental       Hygiene,         Maryland        Board      of        Pharmacy

(“DHMH”)         alleging        race,      gender,             and        national          origin

discrimination under Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000) (ATitle VII@),

and        disability        discrimination            under     the        Americans          with

Disabilities Act, 42 U.S.C. §§ 12101 to 12117 (“ADA”) (2000).

We conclude Prince-Garrison pled sufficient facts to create a

reasonable       inference       of    retaliation.              Thus,      this       claim       was

improperly dismissed under Fed. R. Civ. P. 12(b)(6) for failure

to state a claim.            We find the district court properly dismissed

the claims of disparate treatment and hostile work environment. 1

                This court reviews de novo a district court’s Fed. R.

Civ.       P.   12(b)(6)      dismissal    for         failure        to    state       a    claim.

DIRECTV, Inc. v. Tolson, 513 F.3d 119, 123 (4th Cir. 2008).

“The       purpose      of   a   Rule     12(b)(6)         motion          is    to     test       the

sufficiency       of     a   complaint     .       .   .   .”         Edwards      v.       City    of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999).                                   In ruling on a

12(b)(6) motion, all well-pleaded allegations in the complaint

       1
       Prince-Garrison concedes on appeal that the district court
properly dismissed her age discrimination claim, claim under 42
U.S.C. § 1981 (2000), and state tort claim.



                                               2
are to be taken as true and all reasonable factual inferences

are to be drawn in the plaintiff’s favor.                       Edwards, 178 F.3d at

244.     “While a complaint attacked by a Rule 12(b)(6) motion does

not need detailed factual allegations, [it] requires more than

labels     and   conclusions,       and   a       formulaic       recitation       of   the

elements of a cause of action will not do.                        Factual allegations

must be enough to raise a right to relief above the speculative

level . . . .”       Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955,

1964-65 (2007) (internal quotations and citations omitted).                             The

complaint must contain “enough facts to state a claim to relief

that is plausible on its face.”            Id. at 1974.

            Under the notice pleading requirements of Fed. R. Civ.

P. 8(a)(2), a complaint must contain a “short plain statement of

the claim showing that the pleader is entitled to relief.”                               A

civil rights plaintiff need not plead facts that constitute a

prima    facie    case   under      the   framework         of     McDonnell       Douglas

Corp. v.    Green,   411     U.S.   792   (1973),          in   order   to    survive     a

motion to dismiss.         Swierkiewicz v. Sorema N.A., 534 U.S. 506,

511-15 (2002).       Nevertheless, the plaintiff retains the burden

to allege facts sufficient to state all the elements of her

claim.      Jordan v. Alternative Resources Corp., 458 F.3d 332,

346-47 (4th Cir. 2006).

            A    plaintiff    pursuing        a    Title    VII    claim     may    either

offer direct evidence of discrimination or rely on the burden—

                                          3
shifting    framework     that    was    adopted    by    the       Supreme      Court   in

McDonnell    Douglas.       To    plead    a   case      of    disparate         treatment

sufficient to withstand a Rule 12(b)(6) motion, Prince-Garrison

must show: (1) she is a member of a protected class; (2) she has

satisfactory job performance; (3) she was subjected to adverse

employment action; and (4) similarly situated employees outside

her class received more favorable treatment.                          See Holland v.

Washington Homes, Inc., 487 F.3d 208, 214 (4th Cir. 2007), cert.

denied, 128 S. Ct. 955 (2008).

            Prince-Garrison        contends     that          she    was    subject      to

disparate    treatment      based       upon   race,      gender,          and    national

origin.     The district court properly determined that Prince-

Garrison failed to state a claim of disparate treatment because,

by her own description, Prince-Garrison’s performance at DHMH

was never satisfactory, as she consistently received reports of

deficient work performance.               In addition, Prince-Garrison did

not plead significant adverse employment actions, in view of the

voluntary settlement she entered with DHMH and her voluntary

resignation.

            The   other    actions      complained       of    by    Prince-Garrison,

such   as   her   employer’s      failure      to   provide         her     with    office

supplies,      reprimands        for     insubordination,             meetings          with

supervisors,      and   directions        to   attend         counseling,          do    not

constitute adverse employment actions.                 See Thompson v. Potomac

                                          4
Elec. Power Co., 312 F.3d 645, 651-52 (4th Cir. 2002) (finding

that   neither     “disciplinary      discussion”            prompted     by     employee’s

insubordination         nor    performance          evaluation       unaccompanied       by

tangible effects on employment were adverse employment actions

for purposes of a retaliation claim under Title VII).

            The    district      court     also      properly       dismissed        Prince-

Garrison’s claim of discriminatory discipline.                           This court has

found that to establish a prima facie case of discriminatory

discipline under Title VII, the plaintiff must show: (1) she is

part   of   a   class    protected    by        Title      VII;    (2)   her     prohibited

conduct     was    comparably      serious          to     misconduct      by    employees

outside the protected class; and (3) the disciplinary measures

taken against her were more harsh than those enforced against

other employees.         See Cook v. CSX Transp. Corp., 988 F.2d 507,

511 (4th Cir. 1993).           An allegation of discriminatory discipline

however,    does    not       necessarily       require       proof      of     an   adverse

employment action.            See Cook, 988 F.2d at 511.                 Because Prince-

Garrison failed to identify a fellow employee who engaged in

misconduct similar to hers or was disciplined in any way, the

district court correctly dismissed this claim.

            Next,       to     establish        a        hostile    work        environment

harassment claim, Prince-Garrison must show she was subjected

to: (1) unwelcome harassment; (2) based on a protected ground;

(3) “sufficiently severe or pervasive to alter the conditions”

                                            5
of her employment and create an abusive work environment; and

(4) imputable to her employer.                  See Baqir v. Principi, 434 F.3d

733, 745-46 (4th Cir. 2006).                In determining whether a hostile

work     environment       exists,     courts      view    the     totality         of     the

circumstances,      including        Athe   frequency      of     the    discriminatory

conduct; its severity; whether it is physically threatening or

humiliating,      or   a    mere     offensive      utterance;         and    whether      it

unreasonably      interferes        with    an    employee=s      work       performance.@

Harris    v.    Forklift    Sys.,     Inc.,      510    U.S.     17,    23    (1993).        A

defendant must show both that she subjectively perceived her

workplace      environment     as    hostile      and     also    that       it    would    be

objectively perceived as hostile or abusive.                     Id. at 22.

               The district court correctly determined that Prince-

Garrison’s conclusory allegations of discrimination on the basis

of race, gender, and national origin were inadequate to state a

claim.     Prince-Garrison’s complaint did no more than set forth

the legal standard for a hostile work environment and wholly

failed to provide factual allegations to support her assertion

that such a hostile environment existed at DHMH.                             Accordingly,

we conclude the district court properly dismissed this claim.

               Finally,    Prince-Garrison         contends       that       the   district

court erred in dismissing her retaliation claim.                         To establish a

prima facie case of retaliation, Prince-Garrison must prove that

she engaged in a protected act, DHMH acted adversely against

                                            6
her, and there is a causal connection between the act and the

adverse action.          See Holland, 487 F.3d 208, 218.                       Protected

activity     within     the    meaning      of    Title    VII      includes    opposing

discriminatory practices or participating in any manner in a

Title VII investigation, proceeding, or hearing.                             Kubicko v.

Ogden Logistics Servs., 181 F.3d 544, 551 (4th Cir. 1999).                           The

adverse action need not be an ultimate employment decision, but

must    be   “materially       adverse,”         meaning     “it    might    well    have

dissuaded a reasonable worker from making or supporting a charge

of discrimination.”           Burlington Northern and Santa Fe Ry. Co. v.

White, 548 U.S. 53, 68 (2006) (internal quotations and citations

omitted).        Moreover,      to       state    a   claim    of    retaliation,       an

employee must be complaining of an unlawful employment practice

or     actions   the    employee         reasonably       believes     are     unlawful.

Jordan, 458 F.3d at 338-39.

             The district court found that Prince-Garrison failed

to state a claim of retaliation because she did not show a

materially adverse employment action.                   The court noted the fact

that    an   internal    settlement        between     the    parties       retracted    a

five-day     suspension       and    a    prospective      termination,        and   gave

Prince-Garrison backpay.             The court found a one-day suspension

that remained was not objectively material.                      Moreover, the court

found that Prince-Garrison failed to allege a causal connection

between the protected activity and any adverse action because

                                             7
three months separated her initial complaint of discrimination

and the purported retaliatory conduct.

            We conclude that under notice pleading requirements,

Prince-Garrison         stated      a    claim    of    retaliation      sufficient     to

survive     a   motion       to    dismiss.            Prince-Garrison        engaged    in

protected       activity      during       the    complaint       process      with     the

Maryland    Commission        on    Human     Rights     and     when   she    repeatedly

complained of discrimination to staff at MHDH.                          Prince-Garrison

states     that     after         her     complaints       she    was     prospectively

terminated and immediately suspended.                     After these actions were

rescinded,      Prince-Garrison           contends,      she   was    micromanaged      and

treated with hostility.                  Prince-Garrison asserts she was also

threatened with a cultural discrimination complaint to be filed

by her supervisor if she did not rescind her complaints.                              While

the activities Prince-Garrison complained of do not amount to

actual discrimination or harassment prohibited by Title VII, it

is   enough       for    a    retaliation          claim       that     Prince-Garrison

reasonably believed she was engaging in protected activity by

complaining about them.                 Jordan, 458 F.3d at 339-40.             Moreover,

the district court is incorrect in concluding that the mediation

and settlement resolved all adverse employment actions.                           Prince-

Garrison was threatened with suspension at least three times and

with termination twice, and despite later remedial action, there

remains an inference of retaliation for engaging in a protected

                                              8
act.       We   conclude    that    because      Prince-Garrison’s          complaint

sufficiently creates an inference that retaliation occurred, the

district court erred in finding that Prince-Garrison failed to

state a claim of retaliation.

             Accordingly     we    vacate     the    district       court’s     order

dismissing      her   retaliation        claim      and    remand     for     further

proceedings. 2    We affirm the remainder of the order.                   We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in     the   materials        before    the    court   and

argument would not aid in the decisional process.


                                                     AFFIRMED IN PART, VACATED
                                                         IN PART, AND REMANDED




       2
        By the disposition, we intimate no view as to the
appropriate resolution of Prince-Garrison’s retaliation claim.




                                         9